Citation Nr: 1735311	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-39 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for a heart condition, to include coronary artery disease.

5.  Entitlement to service connection for generalized arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2013 rating decision, in which the RO denied service connection for bladder cancer, prostate cancer, coronary artery disease, arthritis, and diabetes mellitus, type II.  In February 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued October 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2014.

In July 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  A hearing transcript has been associated with the claims file.

As for the matter of representation, the Board notes that the Veteran was previously represented by private attorney Penelope E. Gronbeck (as reflected in VA Form 21-22a, Appointment of Individual as Claimant's Representative).  At the time of the Board hearing, in June 2016, agent Neil Riley  was appointed as the Veteran's representative (as reflected in another  VA Form 21-22a).  The Veteran subsequently reappointed attorney Penelope E. Gronbeck as his representative in October 2016.  In May 2017, Ms. Gronbeck filed a motion to withdraw as the Veteran's representative; the  Board's Interim Principal Deputy Vice Chairman granted such motion in July 2017.  In the interim, in May 2017, the Veteran appointed Disabled American Veterans as his representative (as reflected in VA Form 21-211, Appointment of Veterans Service Organization as Claimant's Representative), and this organization has provided written argument on the Veteran's behalf.  The Board recognizes the change in representation..

While the Veteran previously had a paper claims, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Bladder cancer was not shown in service or for many years thereafter, and there is no competent, probative evidence or opinion even suggesting that there exists   medical relationship between this disability and the Veteran's military service.

3.  Prostate cancer was not shown in service or for many years thereafter, and there is no competent, probative evidence or opinion even suggesting that there exists a medical relationship between this disability and the Veteran's military service.

4.  A heart condition was not shown in service or for many years thereafter, and there is no competent, probative evidence or opinion even suggesting that there exists a medical  relationship between this disability and the Veteran's military service.

5.  Type II diabetes mellitus was not shown in service or for many years thereafter, and there is no competent, probative evidence or opinion even suggesting that there exists  a medical relationship between this disability and the Veteran's military service.

6.  Generalized arthritis was not shown in service or for many years thereafter, and there is no competent, probative evidence or opinion even suggesting that there exists as medical relationship between this disability and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bladder cancer are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for a heart condition are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for service connection for diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for service connection for generalized arthritis are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a December 2013 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA, along with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Thus, this letters meets the VCAA's content of notice and timing of notice requirements.  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop each claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to each claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, identified private treatment records, and VA treatment records.   The Veteran has not identified any additional records that are relevant to either claim herein decided.   Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written various statements of the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with any claim, prior to appellate consideration, is required.

As for the Board hearing, the Board notes that, during the hearing, the undersigned VLJ identified the issues then on appeal, to include the claims herein decided.  Also, information was elicited regarding the Veteran's experiences during active service, his current symptoms and treatment, and whether there were outstanding, pertinent medical records.  The VLJ identified additional records of private and VA medical care as relevant to the claim and encouraged the Veteran to seek an opinion from his private physician on the service connection claims.  The hearing was, thus, legally sufficient.  The hearing was legally sufficient.  See 38 C.F.R. 3.103 (c)(2) (2016); Bryant v Shinseki, 23 Vet. App. 488 (2010). Notably, however, nothing gave rise to the possibility at the time of the hearinfg or since that there is any existing, outstanding evidence relevant to any of these claims to obtain or submit.  

The Board acknowledges that the Veteran has not been afforded a VA examination, nor has a medical opinion otherwise been obtained, in connection with any of these  claims.  However, as explained in greater detail below, with respect to each claim, the evidence of record fails to trigger VA's duty to assist by providing a VA examination, even pursuant to the low standard set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases, including arthritis and diabetes mellitus, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A.  Prostate Cancer, Bladder Cancer, Diabetes Mellitus and Heart Condition

The Veteran relates his prostate cancer, bladder cancer, diabetes mellitus, and heart condition to purported exposure to fumes, solvents, and asbestos during service.

Service treatment records (STRs) do not document any prostate, bladder, heart or diabetes-related injuries or disorders during service.  A September 1957 Report of Medical Examination notes no physical abnormalities and the Veteran was clinically evaluated as normal.  There are no notations of any prostate, bladder, heart or diabetes-related problems throughout the Veteran's STRs.  The Veteran served as a seaman.

Post-service, treatment records reveal that the Veteran was first treated for bladder cancer in 2008.  He was first treated for prostate cancer in 2004.  The Veteran experienced a myocardial infarction in 1999, when he was initially diagnosed with coronary artery disease.  Finally, diabetes mellitus, type II, was first diagnosed in 1997.  All problems were first treated or diagnosed at least some four decades following the Veteran's separation from service.

In a January 2013 statement, the Veteran stated that during service he was exposed to various fumes while onboard the U.S.S. Mississinewa.  

During his April 2017 Board hearing before the undersigned, the Veteran testified that he was exposed to various solvents, fumes and asbestos while onboard the U.S.S. Mississinewa.  See Board Hearing Transcript (Tr.) at p. 13.

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that service connection for a prostate cancer, bladder cancer, diabetes mellitus or a heart disability is not warranted.

At the outset, the Board notes that the Veteran, as a lay person, is certainly competent to report matters within his own personal knowledge-such as the occurrence of an injury or his own symptoms. See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran is competent to state that he was stationed onboard the U.S.S. Mississinewa he was in close proximity to solvents and fumes while aboard the vessel.  The Veteran, however, has not specified what types of fumes or solvents he was purportedly exposed to, nor has he made any  attempt to do so.  

Post-service, the Board finds it noteworthy that, the Veteran filed his claim for service connection in December 2012.  As discussed above, the Veteran was first treated for bladder cancer in 2008.  He was first treated for prostate cancer in 2004.  The Veteran experienced a myocardial infarction in 1999, when he was initially diagnosed with coronary artery disease.  Moreover,  diabetes mellitus, type II, was first diagnosed in 1997.  These facts would tend to negate any current assertions as to  symptoms of chronic bladder, prostate, heart, or diabetes during service and continuity of any such problems since service.  Also, that the post service record does not document any such problems for many years after service is a factor that tends to weigh against an award of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Significantly, moreover, there is no competent evidence or opinion relating any diagnosed post-service prostate cancer, bladder cancer, diabetes mellitus or heart condition to any event, injury or disease in service.  While the Veteran is competent to describe his medical history and symptoms, the matter of whether any post-service disorder is medically related to active military service many years ago is a complex medical question, to include the question of whether any such disability is related to his purported exposure to various fumes or solvents during service.  The Board finds that the Veteran is not competent to assert a nexus regarding this issue.  Jandreau, 492 F.3d at 1377 n.4; see Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  Consequently, his own assertions as to medical etiology have no probative value, and neither he nor his representative has presented or even alluded to the existence of any evidence supporting the Veteran's assertions.  Overall, then, there is no competent, probative evidence even suggesting that any current prostate cancer, bladder cancer, heart condition or diabetes mellitus is related to his alleged in-service trauma or any other incident of active military service. 

Furthermore, on these facts, VA is not required to arrange for VA examination or to otherwise obtain a medical opinion in connection with any these claims.  Generally, VA has a duty to provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon, supra. 

Here, however, other than the Veteran's vague assertion of being exposed to certain toxins in service, there is no competent, credible and  probative evidence of a specific service injury or disease to which a current diagnosis may be related, or any medical suggestion of a nexus for any current prostate cancer, bladder cancer, heart disability or diabetes mellitus to a remote in-service event, injury or disease.  This is so even considering the low nexus standards to trigger VA's duty to provide an examination and/or medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters, 601 F. 3d at 1278 (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  In summary, the McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion and in this particular case, they are not met. Id.; McLendon, supra.

The Board emphasizes that, in this appeal, the Veteran's lay assertions, alone, cannot establish the required nexus element of his claims.  See 38 C.F.R. § 3.159(a)(1); Waters, 601 F. 3d at 1278; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As such, any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology provide no persuasive support for the claims.  Id.  

For all the foregoing reasons, the Board finds that the claims for service connection for prostate cancer, bladder cancer, heart disability and diabetes mellitus must each be denied.  In reaching the conclusion to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and probative evidence supports required elements of any of these claims,  that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Generalized Arthritis

The Veteran asserts that his current arthritis is related to a cyst he developed during active service.

STRs show that the Veteran experienced cyst drainage during service.  Ultimately in March 1957, the Veteran had the pilonidal cyst excised.  The wound was noted to have healed and the Veteran returned to active duty following his hospitalization for the cyst removal. 

Post-service, VA treatment records note a diagnosis of arthritis of the cervical spine in 2009.

During his July 2016 Board hearing, the Veteran generally expressed his belief that the  development of his arthritis is related to his in-service development of a cyst.    See Board Hearing Tr. at p. 8.  

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that service connection for arthritis is not warranted.

Post service, the Board finds it noteworthy that, at the time the Veteran filed his service connection claim in December 2012, and there is no evidence of any arthritis until 2009.  This would tend to negate any current assertions of as to symptoms of  arthritis during service and of a continuity of any such problems since service.  Also, that the post service record does not document any evidence of  arthritis for many years after service is a  factor that tends to weigh against an award of service connection.  See Maxson, supra; Shaw, supra.

Significantly, moreover, there is no competent evidence or opinion relating any diagnosed post-service arthritis, to any event, injury or disease in service.  While the Veteran is certainly competent to describe his medical history and symptoms, the matter of whether any post-service arthritis is medically related to active military service many years prior-to include the question of whether arthritis is related to any in-service development of a cyst-is a complex medical question that the Veteran is not competent to  answer in this case.  See Jandreau, supra; see Waters, supra.  Consequently, his own assertions as to medical etiology have no probative value, and neither he nor his representative has presented or even alluded to the existence of any evidence supporting the Veteran's assertions.  Overall, then, there is no competent, probative evidence even suggesting that any arthritis is related to his in-service development of a cyst or any other incident of active military service. 

Furthermore, on these facts, VA is not required to arrange for VA examination or to otherwise obtain a medical opinion in connection with this claim.  Generally, VA has a duty to provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon, supra. 

Here, however, there is no competent, credible and/or probative evidence of a nexus for any current arthritis to a remote in-service event, injury or disease, to include the cyst in service.  .  This is so even considering the low nexus standards to trigger VA's duty to provide an examination and/or medical opinion.  Locklear, supra; see Waters, supra (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  In summary, the McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion and in this particular case, they are not met. Id.; McLendon, supra.

The Board emphasizes that, in this appeal, the Veteran's lay assertions, alone, cannot establish the required nexus element of the claim.  See 38 C.F.R. § 3.159(a)(1); Waters, supra; Colantonio, supra (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As such, any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology provide no persuasive support for the claim.  Id.  

For all the foregoing reasons, the Board finds that the claim for service connection for generalized arthritis must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and probative evidence supports required elements of the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bladder cancer is denied.

Service connection for prostate cancer is denied.

Service connection for a heart condition is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for generalized arthritis is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


